Exhibit 10.1

AMENDMENT NO. 3 TO LETTER AGREEMENT AND TERM SHEET

This AMENDMENT NO. 3 TO LETTER AGREEMENT AND TERM SHEET, dated as of February 6,
2019 (the “Amendment”), is entered into by and between Och-Ziff Capital
Management Group LLC, a Delaware limited liability company (the “Company”), and
Daniel S. Och (“DSO”). Capitalized terms used in this Amendment and not
otherwise defined herein shall have the meanings ascribed to them in the
Agreement.

WHEREAS, the Company, OZ Management LP, OZ Advisors LP, OZ Advisors II LP,
Och-Ziff Holding Corporation, Och-Ziff Holding LLC and DSO are parties to that
certain letter agreement, dated as of December 5, 2018 (the “Letter Agreement,”
together with the term sheet attached thereto (the “Term Sheet”), the “Original
Agreement”); and

WHEREAS, the Company and DSO agreed, on January 14, 2019 and on January 31,
2019, to amend the Original Agreement to extend the date for entry into
definitive implementation agreements from January 15, 2019 to January 31, 2019
and from January 31, 2019 to February 6, 2019, respectively (as amended thereby,
the “Agreement”).

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained in the Agreement and herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

1.    The “Definitive Documentation” section of the Term Sheet is hereby amended
by replacing the words “February 6, 2019” with “February 8, 2019.”

2.    This Amendment shall only serve to amend and modify the Agreement, in
accordance with Section 11 of the Agreement, to the extent specifically provided
herein. All terms, conditions, provisions and references of and to the Agreement
which are not specifically modified and/or amended herein shall remain in full
force and effect and shall not be altered by any provisions herein contained. On
and after the date of this Amendment, each reference in the Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import, and each
reference to the Agreement in any other agreements, documents or instruments
executed and delivered pursuant to the Agreement, shall mean and be a reference
to the Agreement, as amended by this Amendment; provided that references to “the
date of this Agreement” and other similar references in the Agreement shall
continue to refer to the date of the Original Agreement and not to the date of
this Amendment.

3.    This Amendment shall be subject to the general provisions contained in
Sections 4-15 of the Letter Agreement, which are incorporated by reference
herein, in each case, mutatis mutandis.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the date first above written.

 

DSO:

/s/ Daniel S. Och

Daniel S. Och THE COMPANY: OCH-ZIFF CAPITAL MANAGEMENT GROUP LLC

By:  

/s/ Robert Shafir

Name:   Robert Shafir Title:   Chief Executive Officer

 

[Signature Page to Amendment No. 3 to Letter Agreement and Term Sheet]